DISMISS and Opinion Filed August 21, 2019




                                            S   In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                        No. 05-18-01285-CV

                                   JOHN COBB, Appellant
                                          V.
                               CASA VALENCIA APTS., Appellee

                        On Appeal from the County Court at Law No. 3
                                    Dallas County, Texas
                            Trial Court Cause No. CC-18-04566-C

                               MEMORANDUM OPINION
                Before Chief Justice Burns, Justice Whitehill, and Justice Molberg
                                 Opinion by Chief Justice Burns
        Appellant’s brief is overdue. By postcard dated July 12, 2019, we notified appellant the

time for filing his brief had expired. We directed appellant to file a brief and an extension motion

within ten days. We cautioned appellant that failure to file a brief and an extension motion would

result in the dismissal of this appeal without further notice. To date, appellant has not filed his brief

nor has he corresponded with the Court regarding the status of this appeal.

        Accordingly, we dismiss this appeal. TEX. R. APP. P. 38.8(a)(1); 42.3(b), (c).




                                                     /Robert D. Burns, III/
                                                     ROBERT D. BURNS, III
                                                     CHIEF JUSTICE

181285F.P05
                                      S
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                     JUDGMENT

 JOHN COBB, Appellant                             On Appeal from the County Court at Law
                                                  No. 3, Dallas County, Texas
 No. 05-18-01285-CV       V.                      Trial Court Cause No. CC-18-04566-C.
                                                  Opinion delivered by Chief Justice Burns,
 CASA VALENCIA APTS., Appellee                    Justices Whitehill and Molberg
                                                  participating.

      In accordance with this Court’s opinion of this date, the appeal is DISMISSED.




Judgment entered August 21, 2019




                                            –2–